Citation Nr: 0637039	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  

In July 1994, the Board denied the veteran's claim to reopen 
the finally decided claim of entitlement to service 
connection for a psychiatric disorder.  That decision is 
final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1100 
(2006).  In December 2000, he filed a claim to reopen the 
finally decided claim.  

In February 2002, the RO determined that the veteran had not 
submitted new and material evidence to reopen the finally 
decided claim of entitlement to service connection for 
schizophrenia.  The RO also denied the claim of entitlement 
to service connection for hearing loss.  The veteran only 
appealed the issue of whether new and material evidence was 
submitted to reopen the finally decided service connection 
claim; therefore, the claim of entitlement to service 
connection for hearing loss is not on appeal before the 
Board.  

In July 2002, the veteran presented personal testimony before 
a Decision Review Officer at the RO.  In March 2004, the 
veteran presented personal testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing.  The copies of 
the hearing transcripts are of record.  

The Board reopened the finally decided claim of entitlement 
to service connection for schizophrenia in the March 2005 
decision and remanded the issue for further development.  A 
review of the claims file shows that the requested 
development has been accomplished.  




FINDINGS OF FACT

1.  The service medical records do not include symptoms which 
suggest that the veteran suffered from a psychiatric 
disorder, to include paranoid schizophrenia, during his 
period of service.  

2.  The post-service medical record includes competent 
medical evidence which links a current diagnosis of paranoid 
schizophrenia to the veteran's period of service.  

3.  The competent medical opinions of record are not 
probative, as these opinions are based on the veteran's own 
unsubstantiated assertions.  


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
the veteran's period of service, nor may service connection 
be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In March and July 2005, subsequent to the RO's initial 
unfavorable decision, the veteran was provided with 
correspondence (notice letters) that properly notified him of 
the information required under 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b) as it pertains to service connection for paranoid 
schizophrenia.  For the reasons explained in detail below, 
the Board finds that the notice letter satisfies VA's duties 
to notify and assist the veteran, as required by 38 U.S.C. 
§ 5103 and 38 C.F.R. § 3.159(b).  Therefore, the Board also 
finds that any defect with respect to the timing of the 
receipt of the notice letters in this case is harmless error, 
as the veteran has been provided with every opportunity to 
submit evidence and argument in support of the claim, and to 
respond to the VA notice letters.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned in the event that 
service connection benefits are awarded.  A review of the 
record shows that the requirements set forth in Dingess have 
not been met, as the veteran was not provided with such 
notice.  

Although the requirements set forth in Dingess have not been 
met, the Board finds that there is no prejudice to the 
veteran in proceeding with an issuance of a final decision, 
as the Board concludes that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a psychiatric disorder.  Therefore, any question regarding 
the assignment of a disability rating or an effective date is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board initially concludes that the discussions contained 
in the notice letters complied with VA's duties to notify.  
The notice letter informed the veteran of the information and 
evidence that is necessary to substantiate the claim; the 
evidence already received in support of the claim; the 
evidence that VA is responsible for obtaining; and the 
evidence that the veteran is responsible for submitting in 
support of the claim.  He was also informed of the actions he 
should take in support of the claim, for example, he was 
informed of where to send the evidence and what he should do 
if he had questions or needed assistance.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was also 
informed to essentially submit everything in his possession 
that would be helpful in substantiating the claim.  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims and to respond to the VA notice letters.  Further, VA 
has associated with the claims file the veteran's service 
medical records, VA and non-VA medical treatment reports, VA 
examination reports, and records from the Social Security 
Administration (SSA).  The veteran has not identified any 
additional evidence pertinent to the claim, which is not 
already associated with the claims file, and there are no 
additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran maintains that the current diagnosis of paranoid 
schizophrenia is related to his period of service.  During 
the Travel Board hearing, the veteran testified that he 
experienced his first episode of schizophrenia during basic 
training in service.  He also testified that he did not seek 
treatment during his period of service and that the fist time 
that he sought treatment for schizophrenia was 13 to 14 
months subsequent to his separation from service.  (See the 
copy of the March 2004 Travel Board hearing transcript).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

In addition, service connection may be presumed for certain 
chronic diseases, including psychoses, which are manifested 
to a compensable degree within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).  

The service medical records do not include treatment, 
symptoms, or complaints of a psychiatric disorder, to include 
paranoid schizophrenia.  As stated above, the veteran has 
indicated that he did not seek treatment for schizophrenia 
during his period of service.  His DD 214 Form shows that he 
received the Good Conduct Medal.  

The post-service medical evidence includes many reports that 
show treatment for a diagnosis of paranoid schizophrenia.  
The pertinent evidence include medical progress notes, signed 
by D. Shade, M.S. and Hosea Young, M. D.; the VA hospital 
summary report, dated from January to February 1983; the May 
1986 mental status examination report from Wynne Mental 
Health Center; the medical records from Cross County 
Hospital; the medical records from East Arkansas Regional 
Mental Health Center; the medical records from Hayes, Young, 
Jacob, Ltd; the VA medical treatment records, dated from 
August 1983 to July 1987; the VA examination report, dated in 
August 1993; the May 1996 and October 1996 VA discharge 
summary report; the medical records from Counseling Services 
of Eastern Arkansas; VA medical treatment records, dated 
through March 2000; the July and October 2002 medical 
opinions from S. Mathew at Counseling Service of Eastern 
Arkansas; additional VA medical treatment records, dated 
through June 2005; the VA examination report, dated in 
October 2005; and the February 2006 Addendum to the October 
2005 VA examination report.  

A June 1982 intake report shows that the previous night the 
veteran was taken to the emergency room by his mother and 
brother.  At that time he was scared, crying, afraid, and was 
having problems sleeping.  He was given Haldol for 
excitability and inability to sleep or talk rationally.  
During the current evaluation, the veteran reported a history 
of drinking alcohol since his period of service.  The veteran 
reported that he used alcohol to keep his mind from thinking 
of things that happened in the past.  He reported that this 
included things he did while in the army.  He reported that 
he was in the army from 1977 to 1980 and that he received an 
honorable discharge.  With respect to psychotic 
manifestations, the examiner noted that the veteran related 
seeing a picture of the devil and that he heard the 
television talking to him.  The veteran's mother reported 
that the veteran had been irritable lately and that he had 
missed several days from work and that he had received a 
warning.  The veteran's mother stated that she saw him crying 
and that he was agitated and unable to sit down.  The veteran 
related that he signed an "I quit letter" on Friday because 
he wanted to go the doctor.  He reported to the examiner that 
he did not want to lose his job and he requested that the 
examiner write a letter on his behalf.  The diagnosis at that 
time was alcohol withdrawal and alcohol hallucinosis.  At the 
time of the intake report there was no mention of the veteran 
having auditory hallucinations during service.  There was no 
history of any prior problems concerning psychotic 
manifestations.

A review of the October 1983 psychiatric evaluation from East 
Arkansas Regional Mental Health Center shows that the 
examiner diagnosed the veteran as having schizophrenia, 
paranoid type, in partial remission.  The veteran related 
that the onset of his illness was in June 1982 when he "loss 
all control."  He reported that following high school that 
he went into the service and that he hated it.  He reported 
that he felt badly about being away from home for that period 
of time.  It was reported that he did not get into any 
trouble in service, and in fact, received a Good Conduct 
Medal and advanced to E4 status.  After release from service, 
the veteran worked in a factory for two years.  It was during 
this period that the veteran became acutely agitated, 
delusional, and in fact started to fight with people at home.  
Additional VA and non-VA medical records show that the 
veteran received treatment for his diagnosed paranoid 
schizophrenia.  

The question in the instant case is whether the veteran's 
paranoid schizophrenia was incurred in service or within one 
year following his discharge from service.  This is a medical 
question.  Therefore, the Board will examine the medical 
evidence of record pertaining to the onset of the veteran's 
schizophrenia.

The July 2002 medical report from S. Mathew, M.D., 
Psychiatrist, at Counseling Services of East Arkansas, states 
that the veteran has had an "open case" with the mental 
health agency since 1982 and that the veteran is currently 
diagnosed as having paranoid schizophrenia.  It is noted that 
the veteran reported feeling homesick, depressed, paranoid, 
and that he suffered from auditory hallucinations during his 
period of service.  The veteran worked in a factory after his 
separation of service; his attendance was sporadic and he was 
unable to get along with his co-workers.  He was last 
employed in 1982.  The report also states that the veteran 
has a positive family history for severe mental illness.  S. 
Mathew, M.D. notes that schizophrenia is known to manifest 
itself in the late teens and into the late 20s.  He opined 
that based on the veteran's early accounts, the veteran could 
have suffered from symptoms of schizophrenia as early as 
1977.  

In the October 2002 medical report from S. Mathew, M.D., the 
veteran's medical history was provided and S. Mathew, M.D. 
opined that the veteran's mental illness may have been 
aggravated by his period of service.  He also opined, as he 
did in the June 2002 medical report, that the veteran could 
have suffered from symptoms of schizophrenia as early as 
1977.  

The Board finds that the opinions of S. Mathew, M.D. are 
speculative in nature or is not corroborated by the evidence 
of record.  Therefore, the opinions lack probative value.  In 
this regard, the psychiatrist stated that the veteran could 
have suffered symptoms of schizophrenia as early as 1977 and 
that the veteran's illness may have been aggravated by his 
period of service.  First, the veteran's 1977 service 
entrance examination report reveals a normal psychiatric 
examination and the veteran denied having a history of 
psychiatric symptoms.  There are no medical reports prior to 
service showing a psychiatric impairment.  Thus, there is no 
corroborating medical evidence showing that the veteran 
entered service with schizophrenia and that such condition 
was aggravated by service.  

Second, the Board observes that entitlement to service 
connection may not be based on speculation or remote 
possibility.  Opinions noting that "it is possible" that the 
veteran's condition may be related to service or have 
undergone a permanent worsening are insufficient to form a 
basis for a grant of service connection.  38 C.F.R. § 3.102 
(2003).  See, e.g., Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that they 
could have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 
1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (private physician's opinion 
that veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).

On VA examination, dated in October 2005, the examiner 
provided a history of the veteran's mental illness and stated 
that the claims file was reviewed; she also states that the 
veteran is assessed as being a reliable historian.  The 
examiner provided a detailed summary of the veteran's 
occupational history, personal and family medical history, 
psychiatric history, and social history.  It is noted that 
the veteran related that he experienced auditory 
hallucinations during the first two weeks of basic training, 
but he did not report these symptoms.  A mental status 
examination was performed.  

The examiner opined that although the veteran was not 
officially diagnosed as having schizophrenia until 1982, it 
is likely that he experienced symptoms during his period of 
active duty service, as the veteran reported that he 
experienced auditory hallucinations during basic training; 
however he did not seek psychiatric evaluation.  

In the February 2006 addendum to the October 2005 VA 
examination report, the examiner reports that the veteran's 
schizophrenia was diagnosed in 1982, but that he likely had 
premorbid symptoms prior to that time as evidenced by his 
report of a lack of participation in school activities, 
mistrust of others, few friends, and sporadic work 
attendance.  (See the October 2005 VA examination report).  

The examiner essentially repeated her findings and her 
opinion.  She added, however, that upon review of the claims 
file she was unable to find a psychiatric evaluation during 
his period of active duty or within one year following his 
separation from service.  

The Board finds that the VA opinions dated in October 2005 
and February 2006 also lack probative value.  The basis for 
these opinions goes against the probative evidence of record.  
First, as noted above, the veteran's 1977 service entrance 
examination report show that the veteran had a normal 
psychiatric examination.  The veteran denied a history of 
frequent trouble sleeping, depression, excessive worry, or 
nervous trouble of any sort.  The veteran had no psychiatric 
or behavioral problems in service.  In fact, he received the 
Good Conduct Medal.  This evidence is probative in showing 
that the veteran did not have a psychiatric disability prior 
to entering service.  Therefore, it cannot be argued that 
service aggravated a preservice psychiatric disability.  

Second, the psychiatrist based her opinion on the veteran's 
current report of having auditory hallucinations during 
service.  The Board finds that the veteran's report of when 
his hallucinations began during the October 2005 VA 
evaluation is not credible.  In this regard, there is nothing 
in the service medical records showing that the veteran had 
hallucinations.  Additionally, the Board notes that when the 
veteran was treated in October 1983, he reported that he 
first began having psychotic problems in June 1982.  This 
history is substantiated by the evidence of record.  The 
record shows that in June 1982, it was reported that the 
veteran was taken to the emergency room due to excitability, 
being scared, crying, not sleeping and due to being afraid.  
He reported being afraid of a picture of the devil that he 
was seeing and that he believed that on the previous night 
the television was talking about him.  The veteran, at no 
time during the June 1982 intake evaluation, gave a history 
of hallucinations which began during his period of service.  

Moreover, the veteran's reported history in October 1983 that 
his psychotic symptoms began in June 1982 was made for 
treatment purposes.  As such, the Board finds such statement 
to be credible.  Whereas, his more recent statements, 
indicating that he had hallucinations and symptoms of 
schizophrenia in service, are made in connection with his 
claim for compensation benefits.  The statements were made 
several years following the veteran's discharge from service.  
The Board, therefore, finds that the recent history given by 
the veteran that he had hallucinations and symptoms of 
schizophrenia in service is not credible and therefore lacks 
probative value.

The Board concludes that the VA opinions dated in October 
2005 and February 2006 were based on an inaccurate factual 
premise (i.e. that he had hallucinations in service) and that 
they therefore lack probative value.  See Kightly v. Brown, 6 
Vet. App. 200 (1994).  The Board is not bound to accept 
medical opinions which are based on a history supplied by the 
veteran, where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  

Moreover, the Board notes that the evidence does not show 
that presumptive service connection for paranoid 
schizophrenia is warranted.  Presumptive service connection 
for a psychosis is only available where it is manifested to a 
compensable degree within one year after discharge from 
service. See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).  In 
the veteran's case, paranoid schizophrenia was diagnosed more 
than 1 year after his discharge from service.  

The Board does not doubt the sincerity of the veteran's 
belief that there is a relationship between the current 
diagnosis of schizophrenia and his period of service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In the absence of a probative medical opinion which tends to 
relate the current diagnosis of schizophrenia to the 
veteran's period of service or within one year following the 
veteran's discharge from service, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for paranoid schizophrenia.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.  

____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


